                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________

JOY GLOBAL, INC. (n/k/a KOMATSU
MINING CORP.),

               Plaintiff,

       v.                                                 Case No. 18-CV-2034

COLUMBIA CASUALTY COMPANY,
ARCH INSURANCE COMPANY, and
TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA,

           Defendants.
______________________________________________________________________

                        ORDER REGARDING CONFIDENTIALITY

       The parties to this action have filed a stipulation in which they agree to keep certain

discovery materials confidential. They attached to their stipulation a proposed protective

order, which I will sign. However, I am issuing this separate order to remind the parties

of certain aspects of this court’s local rules that apply when a party files confidential

materials with the court.

       The relevant local rules are General Local Rule 79(d) and Civil Local Rule 26(e)–

(f). General Local Rule 79(d) governs confidential matters and sealed records. The rule

states that, subject to certain limited exceptions, the court will consider all filed materials

public unless they are accompanied by a separate motion to seal. Gen. L.R. 79(d)(1) &

(d)(5). The separate motion must be publicly filed and must describe the general nature

of the information withheld from the public record. Rule 79(d)(2). “To the extent possible,

the movant should include with the public filing a version of the document or material that

redacts only those portions of the document that are subject to the sealing request.” Id.

                                              1

            Case 2:18-cv-02034-LA Filed 06/12/19 Page 1 of 3 Document 22
Importantly, the rule contains a meet-and-confer requirement: “Any party seeking to file

confidential documents or materials under seal, whether pursuant to a Court-approved

protective order or otherwise, must include in the motion a certification that the parties

have conferred in a good faith attempt to avoid the motion or to limit the scope of the

documents or materials subject to sealing under the motion.” Rule 79(d)(4).

       The rule also provides that “[a]ny motion to seal must be supported by sufficient

facts demonstrating good cause for withholding the document or material from the public

record.” Rule 79(d)(3). The rule then outlines a procedure that allows the party who

originally designated the material as confidential to show good cause, even if that party

is not the one that filed the motion to seal. Id. In civil litigation, good cause for removing

a document from the public record will exist only if the document reveals a trade secret,

is covered by a recognized privilege (such as the attorney-client privilege), or contains

information required by statute to be maintained in confidence. Baxter Int’l Inc. v. Abbott

Labs., 297 F.3d 544, 546 (7th Cir. 2002).

       Civil Local Rule 26(e)–(f) applies to confidentiality requests involving discovery

materials in a civil case. Rule 26(f) states that a party seeking to file confidential discovery

materials with the court must follow General Rule 79(d), even if the material was

designated as confidential pursuant to a protective order. The comments to Civil Rule 26

state that “[t]he designation of a paper as confidential under the terms of a protective

order is not sufficient to establish the basis for filing that document under seal.” Rather,

the party seeking to withhold the document from the public record must still demonstrate

good cause under General Rule 79(d), i.e., that the material reveals a trade secret or

other information that may be withheld from the public record.



                                               2

          Case 2:18-cv-02034-LA Filed 06/12/19 Page 2 of 3 Document 22
       The parties are advised to make careful note of the above rules and be sure to

follow them when filing confidential materials with the court. In particular, the parties

should be sure that any motion to seal: (1) is accompanied by a certification that the

parties have conferred as required by General Rule 79(d)(4); and (2) is accompanied by

a redacted copy of the confidential material that is available to the public. Further, the

parties should be sure that the appropriate party demonstrates good cause for removing

the material from the public record. If the movant is the party who designated the material

as confidential, the movant must ensure that the motion to seal demonstrates good cause.

If the party who designated the material as confidential is the non-movant, then that party

must file a response to the motion in which good cause is shown. A party does not show

good cause simply by noting that the material was designated confidential pursuant to a

protective order. Rather, to show good cause, the party must show that the material

reveals a trade secret or other information that may be withheld from the public record.

       The parties are hereby warned that if they do not comply with the above rules when

filing confidential materials, the court will deny the motion to seal and require the Clerk of

Court to make the materials available to the public.

       SO ORDERED at Milwaukee, Wisconsin, this 12th day of June, 2019.




                                           s/Lynn Adelman___
                                           LYNN ADELMAN
                                           District Judge




                                              3

          Case 2:18-cv-02034-LA Filed 06/12/19 Page 3 of 3 Document 22
